DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the after-final amendment filed on 07/13/2022.  As directed by the amendment: claims 1 and 13 have been amended, claims 14 and 15 have been cancelled.  Thus, claims 1 – 13, and 16 – 21 are presently pending in this application with claims 13, and 16 – 20 currently withdrawn from consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Adam D. Sussman on 08/02/2022.
The claims have been amended as follows after the after-final amendment:
1. (Currently Amended) A medical device comprising: a body portion comprising a first polymeric material, and a visualization portion comprising a second polymeric material more hydrophobic than the first polymeric material, the visualization portion comprising a plurality of particles comprising at least one radiopaque metal, the plurality of particles being in direct contact with and dispersed in the second polymeric material, the visualization portion being in direct contact with an outer surface of the body portion; wherein after twelve months of exposure to 60 degrees Celsius and 75% relative humidity, the visualization portion retains  a tensile load of the visualization portion before the twelve months of exposure. 


Election/Restrictions
Claims 1 – 12, and 21 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13, and 16 – 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see pages 5 – 10, filed 07/13/2022, with respect to claims 1 – 12 have been fully considered and are persuasive.  The rejection of claims 1 – 12 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 13, and 16 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are: Zhong (U.S. 7,483,732), Bavaro (U.S. 2005/0065434), Ebert (U.S. 2010/0130962), and Seehusen (U.S. 2009/0036768).
Regarding claim 1, prior arts do not teach that wherein after twelve months of exposure to 60 degrees Celsius and 75% relative humidity, the visualization portion retains at least 40% of a tensile load of the visualization portion before the twelve months of exposure.
Regarding claim 21, prior arts do not teach that wherein the visualization portion retained the same tensile load and displacement characteristics after three months of exposure to 60 degrees Celsius and 75% relative humidity.
Claims 2 – 13, and 16 – 20 are allowed due to their dependency on claim 1.
Further, Applicant’s arguments and remarks filed on 07/13/2022 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783        
ANH T. BUI
Examiner
Art Unit 3783



         /NATHAN R PRICE/         Supervisory Patent Examiner, Art Unit 3783